Opinion issued December
3, 2010

In The
Court of Appeals
For The
First District of Texas
————————————
NO. 01-10-01051-CV
———————————
IN RE Jose A. perez and nancy c. perez, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM
OPINION[1]
          Relators Jose A. Perez and Nancy C. Perez have
filed a petition for writ of mandamus, complaining that the district court
abused its discretion by (1) refusing to rule on certain motions pending in the
underlying case, (2) permitting a dissolved corporation to prosecute a lawsuit
against them, (3) refusing to allow relator, Nancy C. Perez, to “intervene and
defend her property,” and (4) refusing to grant a motion for recusal.  
          The
petition does not comply with the Texas Rules of Appellate Procedure. 
Relators’ certificate of service does not state that a copy of the petition was
served on the district court.  See Tex.
R. App. P. 9.5(a) (requiring that a copy of the petition be served on
all parties to the proceeding).  
Accordingly, we deny the petition for writ of
mandamus.  All outstanding motions are denied as moot. 
Per Curiam
 
Panel consists of
Justices Alcala, Higley, and Massengale.
 




[1]           The
underlying case is Jordan Asha, PLLC d/b/a Clinica San Rafael v. Jose Perez
v. Nancy C. Perez, No. 2009-42174 in the 80th Judicial District Court of
Harris County, Texas, the Hon. Larry Weiman presiding.